 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                           FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        No. 18-08341-03-PCT-JJT
10                        Plaintiff,                  DETENTION ORDER
11   v.
12   Shantayah Ranelle Colelay,
13                        Defendant.
14
15         On June 17, 2019, defendant Shantayah Ranelle Colelay appeared before this Court
16   on a petition to revoke conditions of release and submitted the issue to the Court. The
17   Court considered the information provided to the Court in determining whether the
18   defendant should be released on conditions set by the Court.
19         The Court finds, by clear and convincing evidence, that the defendant has violated
20   the conditions of release and that there is no condition or combination of conditions
21   available to the Court. 18 U.S.C.§ 3148(b).
22         IT IS THEREFORE ORDERED that defendant be detained pending further
23   proceedings.
24         Dated this 17th day of June, 2019.
25
26
                                   Honorable John J. Tuchi
27                                 United States District Judge
28
